Case 18-51587 Doc13 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 1of 70

 

 

 

United States Bankruptcy Court
' District of Connecticut
Inte _ Erica L. Garbatini CaseNo. _18-51587
Debtor(s) Chapter 7
AMENDED

DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

5

1 declare under penalty of perjury that I have read the foregoing , consisting of _2 page(s), and that they
are true and correct to the best of my knowledge, information, and belief.

 

Erica L. Garbatini
Debdtor

- tie | fz | (4 Signature _CxCranbotins

__ Penalty for making a faise statement or concealing property: Fine of up to $500,000 or imprisoament for up to 5 years or both.
a 18 U.S.C. §§ 152 and 3571, ee

Sofware Copyrighs (c} 1995-2018 Bost Caso, LLC - www.bestcase.com Best Case Benkrupicy
Case 18-51587 Doc13 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 2 of 70

Fill in this information to identify your case and this filing:

Erica L. Garbatini

 

United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT

Case number 4148-51587 @ Check if this is an

amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 4245

in each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, fist the asset In the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing togathar, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).

FEERB Descrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1, Bo you own or have any legal or equitable interest in any residence, building, land, or similar property?
i No. Goto Part 2.
(1 Yes. Where is the property?
iguese Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

8 No
0 Yes

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
Cl Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for $0.00
pages you have attached for Part 2. Write that number here. eveseens

 

 

 

Gelsecne Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following Items? Current value of the

portion you own?
Do not deduct secured

claims or exemptions.

 

6. Household goods and fumishings
Examples: Major appliances, furniture, linens, china, kitchenware

@ No

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including ceil phones, cameras, media players, games

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1998-2018 Bost Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 18-51587 Doc13 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 3 of 70

Debtor? _ Eriea L. Garbatini : Case number finown) 49-51587

8. Colfectibles of value
_ Examples: Antiques and figurines; paintings, prints, or other artwork books, pictures, or other art objects; stamp, coin, or baseball card sotectons
other collections, memorabilia, collectibles

No oe
D Yes. Desoribe.....

9. Equipment for sports and hobbies
Examples: Sports, photographie, exercise, and other hobby equipment; bicyctes, pol tables, gaif clubs, skis; canoes and kayaks: carpentry tools;

Wino
D Yes. Deserihe.....

10, Firearms
Examples: Pistols, rifles, shoiguns, ammunition, and related equipment.
Ono.
Yes. Describe...

11. Clothes .
Examples: Everyday clothes, furs, leather coats, dasigner wear, shoes, 2ccagscries

No
CO Yes... Describe...

12, Jowelry.
~ Bxamples: Everyday jewelry, costume jewelry, engagurent ings, wed ngs, heiricom jewelry, watches, gems, gold, silver
Mno.

C Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cate, birds, horses
BNo
0 Yes. Deseribs.....

14. Any aber persone! and hawseholé tame you didnot aon it, netutng any haath se yous ott
Ns
C) Yes. Give specific Information...

 

16. Add tha dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $0.60

 

 

 

 

 

 

Do you own orhave any tga or equals reat iv any of to Toliawng? ; Gurren value of the
way portion you own?
Do not deduct secured
claims or exemptions.
16. Cash ,
Examples: Money you have in your wallet, in your home, In @ safe depasi box, and on hand when ycu file your petition
No
OC ves
17. Deposits of money

Examples: Checkin, savings, or chr Srance! ess; certficas of depos hare in red unions, Prokorege hese, ane sie etaer
“ ‘{asiitufions. If you have multiple accounts with the same institution, Ast each,

Mn |
BY Ven acscscsecescesene institution name:

18. Bonds, mutual funds, or publicty traded stocks
Examples: Band funds, investment accounts with brokerage finms, money market accounts

Mino
DD Yes. essesereon _ Institution or issuer name:
"Official Form 1088 Schedule A/B:Property page 2

Software Copyright (c} 1996-2018 Best Case, LLC - wawbestease.com : "ext Ge Bniiruptoy.
Case 18-51587 Doci3 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 4 of 7U

Debter1 Esica L. Garbatini . os Case number inown) 18-51887

 

C1 ves. (ive spoct formation edt htt ere Syste
Name of entity: % of ownership:

20, Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Nor-negoliable instruments are those you cannot transfer to someone by signing or delivering them.

Wino
Gi Yes. Gh sponiic infmation about thom
: iseuer name:

21. -Retirament or pension accounts a :
Examples: interests In IRA, ERISA, Keogh 40406), 403(b), thrift savings accounts, or other pansicn os penonanig plans
Bn

CO Yas. List each account separately. ee,
‘Type of account: institution name:
22. Security deposits and prepayments
Your share of al unused depnts you have made co that you may continue service or use fom a exmpany

nn eamemts with lanciords,propaid rent, puble utes (elect, gas, wate), telecommanicaons comparies, or others i
No :

DY G8. ciccisivsnmneme veaey Institution name or individual: :
" \

23, Annuities (A contract for a periodic payment af money to you, elther far Bfe or for a number of years)

Bi nto :

oh Issuer name and description.

24. Interests in an education IRA, IRA, in an account tn a qualified ABLE program, or under a qualified state tuition program.
~~ . SZBA(b), and 529{b){(1).
No
D Yes.e.c.... instiuion name and description. Separatsly file the records of any interests. 11 USC. § S21(c):

26. Trusts, equtabte or fuiure intorests in property (other than onything Hated i tno 1}, and rights or poworsexaretshle for your banat
no
D Yes. Give specific information about them...

28. Patants, copyrights, trademarks, trade secrets, and other Intellectual property
p nes: Inlemet domain names, websites, rocaede from royalies and Heensing agresments
Cl Yes. Give spactiic information about them...

27. Licenses, franchises, and other general intangibles
Examples: Bullding parm, axcusvelasees, ooparatv cesodaton halngo, fiquor licenses, professional licenses
i nto ®

Cl Yes. Give specific information about them...

Money cr property owed to you? : Current value of the

portion you own?
Do not deduct securad

Gaims or exemptions.
28. Tax refunds owed to you oe
Cl ves. Give spacific information about them, Incuting whether you already fod the retums and the tax year...

28. Family suppost a
a Past due or temp sum alimony, spousal support, child supper, maintenance, divorce setlament, property seitement
No
C1 Yos. Give specific information......
Official Form 1084/8 Schedule A/B: Property | page 3

Software Copyright (c) 1896-2018 Gest Ceso, LLC - ww. baricess.cam ° » Bast Geno Borkupicy
Case 18-51587 Doc13 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 5of 70

Debtor{ Erica L. Garbatini Case number (ifknown) 48-54587

30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else
no
O Yes. Give spacific information.

31. Interests in insurance policies
Examples: Health, disability, or fife insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
Bno
CO Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
Hf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo
CO Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a Jawsult or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
C1 No

Yes. Describe each claim.........

 

Pending Litigation against Alex Jones
Attorney: Koskoff, Koskoff & Bieder
CN CV18-6075078 Unknown

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
No

CO) Yes. Describe each claim.........

35. Any financial assets you did not already list
BNo
CD Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here. $0.00

 

 

 

 

 

FREE cescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 4.
37. Do you own or have any legal or equitable interest in any business-related property?

No. Goto Part 6.

DO Yes. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an Interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
8 No. Goto Part 7,

D1 Yes. Go to tine 47.

TEREAEIE Descrive aut Property You Own or Have an interest in That You Did Not List Anove

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

No
C Yes. Give specific information..........

Official Form 106A/B Schedule A/B: Property page 4
Sofware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 18-51587 Doci3 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 6 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 —_ Erica L. Garbatini Case number (ifknown) 18-51587

54. Add the dollar value of all of your entries from Part 7. Write that number here ....c.cssssesscssseseensecsnsaee $0.00
_— Totals of Each Part of this Form

Part 1: Total real estate, line 2 $0.00

. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and household items, line 15 $0.00

58. Part 4: Total financial assets, line 36 $0.00

59. Part 5: Total business-related property, tine 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not fisted, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $0.00 Copy personal property total $0.00

63. Total of all property on Schedule AJB. Add line 55 + line 62 $0.00
Official Form 106A/B Schedule A/B: Praperty page §

Software Copyright {c) 1996-2018 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case 18-51587 Doci3 Filed 01/21/19 Entered 01/21/19 12:10:43 Page 7 of 70

Fillin this information to identify your case:

Debtor 1 Erica L. Garbatini

First Name Middie Name

Debtor 2
(Spouse if, fitting) First Name ‘Middie Nama

 

United States Banicupicy Courtforthe: DISTRICT OF CONNECTICUT

 

Casenumber 18-51587
Rael WH Check if this is an
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4i6

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B8) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number {if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

[GEER identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
0 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

 

 

You are claiming federal exemptions. 11 U.S.C. § 622(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of tha property and line on Current value oftha Amount of the exemption you claim Specific jaws that allow exemption
Schedule A/B that lists this property portion you own
Copy the vale from Check only one box for each exemption.
Schedule A/B
Pending Litigation against Alex Unknown @& $7,396.94 11 U-S.C. § 522(d)(5)
Jones :
Attorney: Koskoff, Koskoff & Bieder CO 100% of fair market value, up to
CN CV18-6075078 any applicable statutory limit
Line from Schedule A/B: 33.1

 

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

@ No
1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c) 1986-2018 Bast Case, LLC - www.besicase.com Best Case B
